CONCURRING IN RESULT
Murchie, J.
I concur in the result but believe it should be reached by considering the two alleged exceptions on their merits. I cannot subscribe to dismissing one of them as not “entitled to consideration,” without stating the reason therefor, or disposing of the other by deciding a question of law which was neither raised in the Bill of Exceptions nor argued.
The second alleged exception was intended to assert that there was no credible evidence to support the decision rendered in the Trial Court. The record shows that the defendant and three supporting witnesses testified that the plaintiff was responsible for the incompleteness of the financial statement alleged to constitute its falsity. If considered on its merits this exception would necessarily be overruled.
The first alleged exception, quoted in the majority opinion, is appropriately phrased to pose the issue whether the evidence excluded was admissible within the principle declared in McKenney v. Dingley, 4 Me., 172. The language of the exception carries assurance that the Justice who excluded it ruled upon that issue and not upon that of impeaching credibility.
Nothing in State v. Savage, 69 Me., 112, justifies weighing an extended colloquy “in its entirety” with complete disregard of its parts. The case' deals with evidence admitted over a single objection but it recognizes that plural objections may be stated and urged in appellate proceedings. It is only those not stated that are waived.
The evidence was offered for a dual purpose, i.e. to impeach *72credibility and to establish fraudulent intent. The latter purpose was stated twice in the colloquy. I quote the two statements in sharply skeletonized form:
“To show ... an act... of a similar nature, in similar circumstances____”
“... we ask the question based on an act of a similar nature ... whereby another company was induced. .. .”
That the Justice who excluded the evidence knew of this purpose and ruled in contemplation of it is attested by the phraseology in which the exception is alleged and allowed, all taken substantially from the full language of the two excerpts. That last quoted was ushered in by words specially designed to emphasize the issue intended to be raised by an exception:
“I would like to note with my exception.”
That counsel for both parties knew of the purpose is apparent from their briefs. Both are devoted to it. Neither discusses impeaching credibility. The exception should be overruled on its merits because irrelevant to the issue which controlled the decision below.